Citation Nr: 1824141	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory condition, claimed as asthma.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1981 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran filed a claim for service connection for asthma, however, the record reflects other respiratory conditions. The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the Board has re-characterized the issue as reflected on the title page. 


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis for bilateral hearing loss for VA compensation purposes.

2. The Veteran's tinnitus is etiologically related to in-service noise exposure.

3. The Veteran's obstructive pulmonary function is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303(a), 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).

3. The criteria for service connection for obstructive pulmonary function have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in June 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in June and September 2011 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each condition, the examiners considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.




Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has filed a claim for service connection for bilateral hearing loss.  
A post-service private audiological evaluation conducted in May 2010 revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
20
20
15
20
18.75
LEFT
20
15
10
10
13.75

A VA audiological evaluation conducted in June 2011 revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
20
20
25
25
22.5
LEFT
15
20
20
25
20

Maryland CNC speech discrimination scores were 100 percent for each ear.  The VA examiner indicated a diagnosis of hearing within normal limits bilaterally.  

The audiological results of record do not indicate that the Veteran had a hearing loss disability for VA disability compensation purposes in either ear during the current appeal period.  38 C.F.R. § 3.385.  As a diagnosis of hearing loss (for either ear) that meets VA compensation purposes has not been established, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is a cornerstone of a service connection claim).  Accordingly, service connection for bilateral hearing loss must be denied.

Tinnitus

Having reviewed the record, the Board determines that service connection for tinnitus is granted.  The Veteran reports current tinnitus, which he has linked to his active service.  Specifically, the Veteran indicated in his May 2010 claim that he has tinnitus as a result of jet engine noise in service.  As tinnitus is self-diagnosable, the Board concedes a current diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that tinnitus is self-diagnosable as it is observable through the five senses).  Additionally, the Veteran's military occupation specialty was a pilot, which has a high likelihood of noise trauma and specifically jet engine noise.  As such, the Board also concedes in-service noise trauma.  

As to a nexus, the Board acknowledges that the June 2011 VA audio examiner provided a negative nexus opinion.  The examiner reasoned that since there is no documentation of tinnitus or hearing loss in the Veteran's service treatment records (STRs) and there is no current hearing loss, it is less likely than not that the tinnitus is related to in-service noise exposure.  However, the Board does not find the opinion probative.  The June 2011 VA examiner's rationale is based on the lack of diagnosed hearing loss.  However, the Veteran did not have diagnosed hearing loss at the time of the June 2011 VA examination, but the examiner acknowledged the Veteran's subjective reports of tinnitus and did not dispute the existence of the Veteran's tinnitus.  This suggests that tinnitus can exist where hearing loss does not and thereby makes the VA examiner's rationale insufficient.  

While there is no positive medical opinion regarding a nexus between the Veteran's tinnitus and service, the Board finds the Veteran's assertions that he experienced ringing in his ears from jet engine noise in service continuously since service is sufficient to indicate a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Having experienced ringing in the ears following noise exposure and thereby linking the ringing in the ears to noise exposure does not require medical knowledge or training.  The Board has no reason to doubt the credibility of the Veteran's statements, which are also consistent with the nature of his occupation in service.  Therefore, the Board finds that a nexus is established.  Accordingly, service connection for tinnitus is granted.  

Respiratory Condition

The Veteran asserts that his respiratory symptoms, claimed as asthma, are related to his active service.  

The record reflects a current diagnosis per the September 2011 VA examination report and a February 2009 pulmonary function test from Arizona Allergy & Asthma Institute, which indicates a diagnosis for mild obstructive pulmonary impairment.  As to an in-service incurrence, a July 1984 STR indicates that the Veteran had moderate airway obstruction.  Additionally, a September 1984 STR indicates a diagnosis for abnormal pulmonary function tests demonstrating moderate obstructive defect.  

As to a nexus, the September 2011 VA examiner provided a positive opinion.  The examiner reasoned that the Veteran had an obstructive pattern while in the military in July 1984 and had an obstructive pattern after the military in 2006.  The examiner stated that therefore it is at least as likely as not that any obstructive pattern on his pulmonary function tests are related to whatever caused abnormal obstruction and abnormal pulmonary function tests while in the military.  As the examiner reviewed the record, considered the Veteran's symptoms and history and applied medical knowledge and training in rendering the opinion, the Board finds the opinion probative.  There is also no negative opinion of record to counter this opinion.  
Given the probative opinion, the Board determines that a nexus is established between the Veteran's obstructive pulmonary function and his active service.  
Accordingly, service connection for obstructive pulmonary function is granted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a respiratory disability identified as obstructive pulmonary function is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


